GaiuiooN, J.,
delivered the opinion of the court.
The only question in this case is whether an incumbrance put by Mr. Dean on a house and lot in Pascagoula, Mississippi, *863was void for nonjoinder of bis wife — -in other words, whether the premises mortgaged was a homestead. It is a mere ques'tion of fact, and involves the necessity of determining whether or not, on June 27th, 1890, the date of the mortgage, Dean was a resident and citizen of this state. He had to- be both a citizen and a resident in order to establish a homestead (code, §§ 1970, 1971, 1986), besides being a householder and having a family. Simple occupation is not enough.
The record has had our most careful examination, and we regret that we are compelled by that examination to- differ from the learned chancellor who decided the ease. We regard it as overwhelmingly shown by the whole history of his life from his birth to the date of his disappearance, in 1898, that Dean’s residence and citizenship were both always in the city of New Orleans. He never cast a vote anywhere else, he never registered as a voter anywhere else, he belonged to a military company there, he had bis children schooled there, he had his business there, he served on juries there, and Avas there always quite active as a politician, and held office there from 1892 to 1896. The very mortgage itself signed by him, executed in the city of New Orleans, recites that he Ava» “therein residing."’ Not even his Avife ever heard him speak of changing his citizenship. His most intimate friends, not even his regular laAvyer, not even his partner in business, ever conceived the idea that he resided or had his citizenship- an.y-Avhere else than New Orleans. The first they ever heard that he Avas even considering a change was after-his term of office expired as harbor master, in 1896, when he became impressed with the idea that he was badly treated in politics. Then he did for the first time speak of his purpose to go to Mississippi to live, putting this purpose on the ground of bad treatment in politics and the further fact of the falling off of his business, and pecuniary embarrassment.

*864
The decree is reversed and the cause remanded for account of the sum due and decree final, according to the prayer of complainant’s hill.